DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of a bore and a tubular wall, body has a through opening (claim 25), spacer (claims 28, 39), a flange (claim 31), “the sleeve mounted to the tool holder” (claim 35) must be specifically pointed out. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28, 31 and 35-39 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 28, there does not appear to be any support for the added feature “a spacer axially intermediate the pressure sensor and the head”. Applicant’s original specification fails to mention any spacer (also note drawing objection above). Fig. 1-2 shows a base 118, however, according to the description, base 118 belongs to the head 102; it is unclear whether this base is equivalent to a spacer. Consequently, the recited subject matter was not described in the specification in such a way as to reasonably convey to one of ordinary skilled in the art that the inventor(s), at the time the application was filed, had possession of the claimed spacer.
Regarding claim 31, support cannot be found for the added feature “a flange having a toolholder groove”.. Figs. 1-1 and 1-2 shows tool holder 106 including a tapered portion, however, no mention is made of any flange at all. 
Regarding claim 35, support cannot be found for the added feature “a sleeve mounted to the tool holder…”. Examiner notes that Applicant’s recent remarks do not point out support for this feature in the original specification. The description does not mention or suggest any “sleeve” (also note drawing objection above) and so, currently recited subject matter was not described in the specification in such a way as to reasonably convey to one of ordinary skilled in the art that the inventor(s), at the time the application was filed, had possession of the claimed sleeve. Therefore, present claim fails to comply with the written description requirement. 
As to claim 36, there is a lack of support for the added feature “the tool holder has a unitary one-piece construction”. Applicant’s original specification fails to mention or describe such construction. This limitation raises new matter and does not meet the written description requirement.
Applicant is requested to cancel the new matter features or amend the claim(s) with sufficient support.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-23, 25, 27-28, 31 and 35-39
With respect to claims 22-23, limitation of “the pressure sensor is received in the tool holder” is confusing because such structure does not seem to be shown or described in the specification. Examiner notes that Applicant’s original specification states that the interior of the body 104 houses a pressure sensor 116 [0023]; the tool holder 106 appears to be on the opposite end (Fig. 1-2). Accordingly, the pressure sensor is not actually received in the tool holder portion 106. The recited conflicting language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: the pressure sensor is received in the interior of the body.
With respect to claim 25, the features of “the tool holder includes a bore and a tubular wall”, “the body has a through opening” are ambiguous. Applicant’s figures do not show these (note drawing objection above) and it is unclear what exact structure(s) is meant by these elements. Examiner points out that any given element/structure of the friction stir welding tool should have a one-to-one correspondence with a particular claimed feature and should be properly supported by the original specification. In other words, different reference numerals should not be assigned for the same element/structure and vice versa. The recited vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the interior of the body has an opening.
With respect to claim 27, limitation of “the head being received by the tool holder” is ambiguous because such arrangement is not shown or described in the specification. According to Fig. 1-2, the head 102 is received in the body 104; the tool holder 106 appears to be on the opposite end. Furthermore, it appears that head 102 has a limited length 112, which does not fully extend through the body. Therefore, it is unclear how the head 102 is received by the tool holder 106. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the pressure sensor is axially aligned with the head.
With respect to claim 28, limitation of “a spacer axially intermediate the pressure sensor and the head” is ambiguous because such feature is not mentioned in original specification (see new matter rejection above). It is unclear what structure is meant by recited “spacer”? Due to the lack of any guidance in original specification, artisan of ordinary skill would not be able to determine the scope of the recited spacer, thereby rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the pressure sensor is axially aligned with the head.
With respect to claim 31, the feature of “a flange having a toolholder groove” is confusing. Such feature is not mentioned in original specification (see new matter rejection above). It is unclear what structure is meant by recited “flange”? Due to the lack of any guidance in original specification, one of ordinary skill would not be able to determine the scope of the recited flange, thereby 
Regarding claim 35, limitation of “a sleeve mounted to the tool holder…” is ambiguous because such feature is not mentioned in original specification (see new matter rejection above). It is unclear what structure is meant by recited “sleeve”? Furthermore, it is also confusing what is implied by “a communication node of the sleeve”. Due to the lack of guidance in original specification, artisan of ordinary skill would not be able to determine metes & bounds of the sleeve feature. The recited vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim 35 is taken to mean: a temperature sensor rotatable with the tool holder; and a communication node in electronic communication with the pressure sensor and the temperature sensor, the communication node configured for wireless communication.
With respect to claim 36, the feature of “tool holder has a unitary, one-piece construction” is confusing. Such construction is not mentioned in original specification (see new matter rejection above) and it is unclear what structure is meant by recited unitary construction. Due to the lack of any guidance in original specification, one of ordinary skill would not be able to determine the scope of the claim, thereby rendering it indefinite. For purpose of examination and in 
As to claim 39, limitation of “the pressure sensor is received in the tool holder” is ambiguous and confusing because previous claim 1 requires that the pressure sensor is in interior of the body. In other words, there seems to be conflicting locations for the pressure sensor. Moreover, examiner notes that Applicant’s original specification discloses pressure sensor 116 in the interior of the body 104 (figs. 1-2), however, there does not appear to be any pressure sensor in the tool holder portion 106. The recited conflicting language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the pressure sensor is received in the interior of the body.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 22-23, 25-32 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bernd Aschenbach (“Development of online process control for Inter. Jour. Adv. Manufac. Technology, Dec. 2015, see attached NPL, hereafter “Li”) & Chen et al. (US 8011560, hereafter “Chen”). 
Regarding claims 1 and 35, Bernd discloses a friction stir welding tool (fig. 1), comprising: a tool holder to receive a head (fig. 1); the tool holder configured to be rotated by a machine tool (fig. 1); a body rotatable with the tool holder and having an interior (fig. 2), a pressure sensor and a temperature sensor rotatable with the tool holder (fig. 2) - accelerometers, force, torque and temperature sensors are integrated in the processing head (pg. 1- goal description); and a communication node (any transmitting node/signal) in electronic communication with the sensors and a computing device (figs. 2-3).
Bernd discloses a communication node, but is silent whether at least a portion of the communication node is in the interior of the body, rotatable with the tool holder and configured for wireless communication. However, such arrangement is known in the art. Li (also directed to friction stir welding) discloses a closed-loop PID control system, thermocouple and wireless transmission technology to monitor & control temperature during welding (pg. 337-abstract). Li teaches a tool holder to receive a head (figs. 3-4); a body rotatable with the tool holder (fig. 3- shoulder body, fig. 4- torque sensor in the body); a temperature sensor (thermocouple) and a torque sensor (figs. 4-5) rotatable with the tool holder (fig. 6); a communication node (e.g. sample circuit or transmitter- figs. 4-6), wherein at least a portion of the communication node is Chen discloses a friction stir welding tool 16, comprising: a tool holder 18 to receive a head 20; and a body 30 rotatable with the tool holder and having an interior (fig. 1), and a plurality of sensors S1-S6 to track and/or detect various parameters, including a pressure sensor S2; a temperature sensor S6; and a torque sensor S3/S4 configured to transmits signals to a controller/computing device 11 (col. 5, lines 10-43; lines col. 7, lines 28-35). Chen teaches that those skilled in the art will recognize and understand that means of communication encompasses wireless technology (col. 5, lines 15-22). 
Given teachings of Li & Chen, one of ordinary skill in the art would have found it obvious to incorporate any suitable communication node (e.g. circuit or transmitter) in the interior of the rotatable body and utilize wireless setup in the friction stir welding system of Bernd since using wireless communication has been recognized in the prior art (Chen & Li) and doing so provide necessary communication of sensor data and avoid hassle of wires. Moreover, artisan of ordinary skill would have been motivated to integrate the communication node along with the sensors in the tool body in Bernd because doing so would enable to identify process instabilities quickly and take necessary corrective action.
As to claim 6, both Bernd and Li discloses a computing device (Bernd- fig. 3, Li- fig. 5). Li teaches that a PID controller has been conventionally known in the art (fig. 9). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a computing device including a PID controller in the combination of Bernd, Li & Chen such feature is conventional in the art (Li).
Regarding claim 10, Bernd discloses a system for friction stir welding tool (fig. 1), comprising: a tool holder to receive a head (fig. 1); the tool holder configured to be rotated by a machine tool (fig. 1); a body rotatable with the tool holder and having an interior (fig. 2), a pressure sensor and a temperature sensor rotatable with the tool holder (fig. 2) - accelerometers, force, torque and temperature sensors are integrated in the processing head (pg. 1- goal description); and a communication node (any transmitting node/signal) in electronic communication with the sensors and a computing device (figs. 2-3).
Bernd discloses a communication node, but is silent whether at least a portion of the communication node is in the interior of the body, rotatable with the tool holder and configured for wireless communication. However, such arrangement is known in the art. Li (also directed to friction stir welding) discloses a closed-loop PID control system,  thermocouple and wireless transmission technology to monitor & control temperature during welding (pg. 337-abstract). Li teaches a tool holder to receive a head (figs. 3-4); a body rotatable with the tool holder (fig. 3- shoulder body, fig. 4- torque sensor in the body); a temperature sensor (thermocouple) and a torque sensor (figs. 4-5) Chen discloses a friction stir welding tool 16, comprising: a tool holder 18 to receive a head 20; and a body 30 rotatable with the tool holder and having an interior (fig. 1), and a plurality of sensors S1-S6 to track and/or detect various parameters, including a pressure sensor S2; a temperature sensor S6; and a torque sensor S3/S4 configured to transmits signals to a controller/computing device 11 (col. 5, lines 10-43; lines col. 7, lines 28-35). Chen teaches that those skilled in the art will recognize and understand that means of communication encompasses wireless technology (col. 5, lines 15-22). 
Given teachings of Li & Chen, one of ordinary skill in the art would have found it obvious to incorporate a communication node (e.g. transmitter) in the interior of the rotatable body and utilize wireless setup in the friction stir welding system of Bernd since using wireless communication has been recognized in the prior art (Chen & Li) and doing so provide necessary communication of sensor data and avoid hassle of wires. Moreover, artisan of ordinary skill would have been motivated to integrate the communication node along with the sensors in the tool body in Bernd because doing so would enable to identify process 
As to claims 22-23, as best understood in light of indefinite claim language, Bernd and Li discloses the pressure/torque sensor being received in the body. 
As to claim 25, Bernd shows the interior of the body has at least one opening (fig. 2). Li also discloses an interior of the tool body having at least one opening for the thermocouple sensor (figs. 3, 6).
As to claim 26, Bernd shows a plurality of sections of the body and at least one connector (any fastener) configured to connect the sections of the body together (fig. 2).
As to claims 27-28, as best understood in light of indefinite claim language, Bernd and Li discloses the pressure sensor being axially aligned with the head.
As to claim 29, Li teaches a battery providing power to the sensor as well as to the transmitter (communication node) and wireless module (fig. 5). One of ordinary skill in the art would understand that battery is essential to providing power. Thus, it would have been obvious to a person of ordinary skill in the art 
As to claim 30, Bernd discloses a torque sensor. Li teaches a torque sensor and the communication node configured for wireless communication of torque sensor data with the computing device (figs. 4-5). Similarly, Chen also teaches a torque sensor. 
As to claim 31, Bernd shows that the tool holder includes a tapered portion (fig. 2). It is noted that feature of a flange renders this claim indefinite in scope.
As to claim 32, Bernd shows the friction stir welding tool in combination with the head (fig. 1).
As to claims 35-39, examiner notes these claims are subject to 112 rejection(s) explained above. As best understood, the combination of Bernd, Li and Chen discloses that the tool holder is connected to the machine tool and the pressure sensor is received in the interior of the body.
As to claim 38, Li teaches a battery providing power to the sensor as well as to the transmitter (communication node) and wireless module (fig. 5). One of ordinary skill in the art would understand that battery is essential to providing power. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a battery in the tool holder of Bernd in order to provide sufficient power to the sensors and the communication node so that data can be communicated to the computing device.
Claims 2, 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernd in view of Li & Chen as applied to claims 1 & 10 above, and further in view of Weigl (WO 2015/154744). US 2018/0193943 is taken to be English-equivalent of the above WO document and portions cited below refer to the US publication.
As to claims 2 and 9, Li teaches a battery power source for the sensor (fig. 5); Chen intrinsically includes some sort of power source for the sensors, but Li or Chen does not specifically mention induction or rechargeable power. Weigl discloses a friction stir welding tool comprising a head, a tool holder and a body (fig. 2), wherein the interior of the body includes several sensors 18, 24-25 (fig. 3) which measure axial force or torque (fig. 3, [0037-0038]). Weigl teaches using an inductive power (fig. 3, coils 22-23- [0019]) to supply power for the measuring system [0039]. This is also a rechargeable power source since the inductive coils store energy/power and are continuously recharged. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ an inductive power source in the friction stir welding tool of Bernd since it is art-recognized power source within purview of ordinary capabilities of artisan (Weigl) and doing so would provide the required power to the plurality of sensors as well as the communication node.  
As to claim 7, Weigl discloses a force/pressure sensor 25 being shaped to match a profile of the head (rectangular profile). It is also noted that “shaped to match a profile” is subject to broadest reasonable interpretation and open to any profile/shape. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select a sensor similar to Weigl 
As to claim 13, Li teaches a battery power source for the sensor (fig. 5); Chen intrinsically includes some sort of power source for the sensors, but Li or Chen does not specifically mention induction power. Weigl discloses a friction stir welding tool comprising a head, a tool holder and a body (fig. 2), wherein the interior of the body includes several sensors 18, 24-25 (fig. 3) which measure axial force or torque (fig. 3, [0037-0038]). Weigl teaches using an inductive power (fig. 3, coils 22-23- [0019]) to supply power for the measuring system [0039]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ an inductive power source in the friction stir welding tool of Bernd since it is art-recognized power source within purview of ordinary capabilities of artisan (Weigl) and doing so would provide the required power to the plurality of sensors as well as the communication node.  
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bernd in view of Li, Chen & Weigl as applied to claim 7 above, and further in view of Osikowicz (US 9468990).
As to claim 8, Li and Chen discloses a cylindrical head, but does not specifically mention its diameter. However, such feature is known in the art. Osikowicz teaches a friction stir welding head (pin 3- figs. 3-4) being cylindrical .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bernd in view of Li & Chen as applied to claim 10 above, and further in view of Weigl (WO 2015/154744) and Fleming et al. (US 8191753).
As to claim 24, it is first noted that “shaped to match a profile of the head” is subject to broadest reasonable interpretation and open to any profile/shape. The shape of sensor is unclear in Bernd and Li. However, Weigl discloses a force/pressure sensor 25 being shaped to match a profile of the head 12/13 (rectangular profile). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select a sensor similar to Weigl in the friction stir welding tool of Chen since such sensor shapes are conventional in the art. Moreover, the shape/profile of the sensor was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see MPEP 2144.04(IV)).
Weigl discloses piezoelectric sensor, but does not mention its load capacity. However, Fleming (also drawn to control for friction stir welding In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a pressure sensor similar to Fleming in the friction stir welding tool of proposed combination because it would provide greater range of sensor capacity and expand applicability to wider applications.

Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims. 

Response to Amendment and Arguments
Applicant’s arguments with respect to instantly amended claim(s) have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, examiner notes that current rejection(s) set forth above now includes disclosures of Bernd and Li (NPL). Furthermore, it is noted that several new claims are subject to 112 rejection(s) explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735